       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 1 of 14


 1   KOBRE & KIM LLP
     Michael Ng (State Bar No. 237915)
 2   Michael.Ng@kobrekim.com
     150 California Street, 19th Floor
 3   San Francisco, California 94111
     Telephone: 415-582-4800
 4   Facsimile: 415-582-4811
 5   Adriana Riviere-Badell (appearance pro hac vice)
     Adriana.Riviere-Badell@kobrekim.com
 6   201 South Biscayne Boulevard, Suite 1900
     Miami, Florida 33131
 7   Telephone: 305-967-6100
     Facsimile: 305-967-6120
 8
     Attorneys for Defendants Major League
 9   Baseball; Major League Baseball
     Enterprises; and MLB Advanced Media, L.P.
10
     ALTSHULER BERZON LLP
11   Michael Rubin (SBN 80618)
     mrubin@altshulerberzon.com
12   Hunter B. Thomson (SBN 330533)
     hthomson@altshulerberzon.com
13   177 Post Street, Suite 300
     San Francisco, CA 94108
14   Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
15
     Jeffrey D. Perconte (pro hac vice to be filed)
16   jperconte@mlbpa.org
     Major League Baseball Players Association
17   12 East 49th Street
     New York, NY 10017
18   Telephone: (212) 584-6516
     Facsimile: (212) 584-6616
19
     Attorneys for Defendant
20   Major League Baseball Players Association
21                              UNITED STATES DISTRICT COURT
22                           NORTHERN DISTRICT OF CALIFORNIA
23   NEIMAN NIX, an individual; and DNA                Case No.: 3-20-cv-00546-WHA
     SPORTS PERFORMANCE LAB, INC., a
24   Florida corporation,                             DEFENDANTS’ NOTICE OF MOTION
                                                      AND MOTION FOR ORDER TO SHOW
25                         Plaintiffs,                CAUSE WHY PLAINTIFFS SHOULD NOT
                                                      BE HELD IN CONTEMPT
26          vs.
                                                      Hearing Date:      January 14, 2021
27   MAJOR LEAGUE BASEBALL, et al.,                   Time:              8:00 a.m.
                                                      Courtroom:         Courtroom 12, 19th Floor
28                         Defendants.                Judge:             Hon. William H. Alsup
                                                      Complaint Filed:   January 23, 2020
      MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 2 of 14


 1     NOTICE OF MOTION AND MOTION FOR AN ORDER TO SHOW CAUSE WHY
                 PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
 2

 3          PLEASE TAKE NOTICE THAT on January 14, 2021, or as soon thereafter as this
 4   matter can be heard, before the Hon. William H. Alsup in Courtroom 12, 19th Floor, 450 Golden
 5   Gate Avenue, San Francisco, defendants Major League Baseball (“MLB”), Major League
 6   Baseball Enterprises, and MLB Advanced Media, L.P. (collectively “the MLB Defendants”) and
 7   Major League Baseball Players Association (the “union” or “MLBPA”), will and hereby do move
 8   this Court for an Order to Show Cause why Plaintiffs Neiman Nix and DNA Sports Performance
 9   Lab, Inc. (collectively, “Plaintiffs” or “Nix”) should not be held in contempt for failing to comply
10   in any respect with this Court’s October 27, 2020 sanctions order, Dkt. No. 66 (“Sanctions
11   Order”).
12          Pursuant to the Court’s inherent and statutory authority to enforce its own orders and to
13   hold a party in civil contempt for failing to comply with a clearly applicable court order, and for
14   the reasons further set forth in the accompanying Memorandum of Points and Authorities and
15   supporting declarations and exhibits, Defendants seek an Order to Show Cause why Plaintiffs
16   should not be held in civil contempt (“OSC re Contempt”), because, inter alia:
17      1. Plaintiffs and each of them failed to pay the MLB Defendants the court-ordered sanction
18          amount of $33,407.17 and failed to pay MLBPA the court-ordered sanction amount of
19          $104,039.08 on or before the stated deadline of November 20 at 5:00 P.M.
20      2. Plaintiffs, and each of them, have still not paid the MLB Defendants or MLBPA the court-
21          ordered sanctions amount, or any other amount, and have neither sought nor obtained a
22          stay of the Sanctions Order in whole or in part.
23      3. Plaintiffs have no legally valid justification for their continued non-compliance.
24          Accordingly, Defendants respectfully request that the Court issue an Order to Show Cause
25   why Plaintiffs should not be held in contempt and that it impose civil contempt penalties of $500
26   per day for each day after the Court’s contempt order Plaintiffs remain in non-compliance with
27   the Sanctions Order, plus an additional amount equal to Defendants’ reasonable attorney’s fees
28   and costs incurred in bringing this motion.

                                                      1
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 3 of 14


 1          This Motion is based on the attached Memorandum of Points and Authorities, the
 2   accompanying Declarations of Michael Ng and Michael Rubin and all exhibits thereto, any reply
 3   papers that Defendants may submit, such arguments and evidence as Defendants may present at
 4   the hearing on this Motion, and all pleadings and papers on file in this matter.
 5   DATED: December 7, 2020
                                           KOBRE & KIM
 6
                                           By: /s/ Michael Ng
 7                                              Michael Ng (State Bar No. 237915)
                                                Michael.Ng@kobrekim.com
 8                                              150 California Street, 19th Floor
                                                San Francisco, California 94111
 9                                              Telephone: 415-582-4800
                                                Facsimile: 415-582-4811
10
                                                Adriana Riviere-Badell (appearance pro hac vice)
11                                              Adriana.Riviere-Badell@kobrekim.com
                                                201 South Biscayne Boulevard, Suite 1900
12                                              Miami, Florida 33131
                                                Telephone: 305-967-6100
13                                              Facsimile: 305-967-6120
14                                              Attorneys for Defendants Major League Baseball;
                                                Major League Baseball Enterprises; and MLB
15                                              Advanced Media, L.P.
16                                         ALTSHULER BERZON LLP
17                                         By: /s/ Michael Rubin
18                                              Michael Rubin (SBN 80618)
                                                mrubin@altshulerberzon.com
19                                              Hunter B. Thomson (SBN 330533)
                                                hthomson@altshulerberzon.com
20                                              177 Post Street, Suite 300
                                                San Francisco, CA 94108
21                                              Telephone: (415) 421-7151
                                                Facsimile: (415) 362-8064
22
                                                Jeffrey D. Perconte (pro hac vice to be filed)
23                                              jperconte@mlbpa.org
                                                Major League Baseball Players Association
24                                              12 East 49th Street
                                                New York, NY 10017
25                                              Telephone: (212) 584-6516
                                                Facsimile: (212) 584-6616
26
                                                Attorneys for Major League Baseball Players
27                                              Association
28

                                                      2
      MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 4 of 14


 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2                                Introduction and Factual Background
 3          On October 27, 2020, this Court issued an award of sanctions against Plaintiffs Neiman Nix
 4   and DNA Sports Performance Lab, Inc. pursuant to Fed. R. Civ. Pro. 11 and the Court’s inherent
 5   authority, requiring Plaintiffs to pay $33,407.17 to the MLB Defendants and $104,039.08 to
 6   MLBPA. Dkt. No. 66. The Sanctions Order set a fixed deadline for payment, stating: “The sums
 7   are due NOVEMBER 20 AT 5:00 P.M.” Id.
 8          Plaintiffs did not pay those amounts or any other amounts, either by the court-ordered
 9   deadline or thereafter. See Declaration of Michael Rubin in Support of Motion OSC re Contempt
10   (“Rubin Decl.”) ¶ 16. Nor have Plaintiffs sought a stay or otherwise sought relief from their
11   obligation to comply in full with the Court’s Sanctions Order. Rubin Decl. ¶ 4.
12          On November 20, 2020, several hours before the payment deadline, Plaintiffs filed an appeal
13   of the Sanctions Order, through their counsel of record Lance Reich, without posting a supersedeas
14   bond to secure their payment of the sanctions award. Whether the Ninth Circuit will dismiss that
15   appeal as frivolous and impose further sanctions is a matter for the court of appeal, not this Court.
16   What matters for present purposes is that filing an appeal from a sanctions order plainly does not
17   stay that order or strip the issuing court of jurisdiction to enforce through contempt the sanctioned
18   party’s non-compliance.
19          By this motion, the MLB Defendants and MLBPA jointly seek an order to show cause why
20   Plaintiffs should not be held in civil contempt for their unjustified failure to comply with the Court’s
21   Sanctions Order by the stated deadline, or at any other time.
22                                   HISTORY OF THE LITIGATION
23          Plaintiff Neiman Nix, along with his company and co-plaintiff DNA Sports Performance
24   Lab, Inc. (collectively, “Nix”), is a serial harasser and vexatious litigant. This is the sixth lawsuit
25   Nix has filed against the MLB Defendants and other related entities in as many years, and as the
26   Court expressly found in its first sanctions order, the baseless allegations in this lawsuit were
27   pleaded and pursued in a wrongful, bad faith effort to further Nix’s “vendetta against the league
28   and the union.” Sanctions Order, Dkt. No. 53, at 4.

                                                       3
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 5 of 14


 1          Defendants gave Nix every opportunity to avoid sanctions in this case. Long before this
 2   lawsuit was filed, the MLB Defendants and MLBPA warned Nix and his attorneys, repeatedly, that
 3   their threatened allegations were frivolous and that if Nix filed this baseless lawsuit the league and
 4   the union would respond by seeking sanctions. Nix filed anyway, without his attorneys having
 5   conducted the reasonable pre-litigation investigation into the applicable facts and law required by
 6   Rule 11. See Dkt. No. 66. As promised, first MLBPA and then the MLB Defendants responded by
 7   serving Plaintiffs with sanctions motions pursuant to Rule 11, thus giving Nix and his attorneys 21
 8   days under the Rule 11 safe-harbor provision to withdraw Nix’s meritless complaint. See
 9   Declaration of Michael Ng in Support of Motion OSC re Contempt (“Ng Decl.”) Exhibit A. Nix
10   ignored the motions, which Defendants subsequently filed in Court after waiting the required 21-
11   day period. See Dkt. No. 42.
12          MLBPA’s motion for sanctions came on for hearing first. Not surprisingly, the Court
13   granted the union’s motion, concluding that Nix and his attorneys had no factual or legal basis for
14   their allegations and that they had wrongfully pursued their lawsuit in bad faith. In particular, the
15   Court dismissed Nix’s claims against MLBPA as a terminating sanction after concluding: (1) that
16   Nix had conducted a “vendetta against the league and the union”; (2) that his “complaint lacks
17   enough facts to even minimally allege the players union violated the Lanham Act” as it “pleads no
18   facts to the union’s knowledge or material participation” or “economic or reputational harm” or “a
19   clear diversion of sales . . . or lost contracts” or any “potentially-false commercial advertising”; (3)
20   that the Complaint “wholly fails to identify the union’s participation in the alleged false-advertising
21   scheme”; and (4) that it does not allege any basis for “restitution and injunctive relief [under the
22   UCL], which requires ongoing injury” because Nix’s company “never conducted business with the
23   union” and because the union’s only alleged licensing agreements with a nutritional supplement
24   manufacturer expired in 2017. Sanctions Order, Dkt. No. 53, at 4–10.
25          The MLB Defendants’ sanctions motion was up next. Before it could be heard, though,
26   Plaintiffs on August 4, 2020 voluntarily dismissed all claims against all Defendants with prejudice,
27   finally acknowledging after seven months of expensive, time-consuming, and burdensome
28   litigation, that they “could not amend the Complaint in a manner to state liability . . .” Opp’n to

                                                       4
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 6 of 14


 1   Further Sanctions, Dkt. No. 60, at 8.
 2          In response to the Court’s August 1, 2020 Sanctions Order, Dkt. No. 53, Defendants
 3   renewed their sanctions motions and sought additional monetary sanctions. See Dkt. Nos. 56 and
 4   57. Those motions and the accompanying declarations and exhibits explained in great detail why
 5   the Court’s dismissal order was not a sufficient sanction by itself, given the facts and circumstances
 6   as a whole, and why the requested amount of monetary sanctions was fair and reasonable under the
 7   circumstances. See id.
 8          Plaintiffs’ opposition principally contended that none of their conduct was sanctionable
 9   (even though the Court had already dismissed their claims against the union as a terminating
10   sanction). See Dkt. No. 60. Only briefly did Plaintiffs address the requested amount of sanctions,
11   stating in cursory fashion that those amounts were too high but failing to address the specific facts
12   and evidence submitted by the MLB Defendants and MLBPA to support those requested amounts.
13   See Opp’n to Further Sanctions, Dkt. No. 60, at 16–17. At no point, either in the briefing or the
14   subsequent oral argument, did Plaintiffs or their counsel assert that the requested amounts – or any
15   amounts – were beyond Plaintiffs’ ability to pay.
16          On October 27, 2020, the Court imposed monetary sanctions against Plaintiffs in the
17   amounts requested by Defendants, pursuant to Rule 11 and the Court’s inherent authority, and
18   ordered Plaintiffs jointly and severally to pay those amounts no later than November 20, 2020 at
19   5:00 p.m. Sanctions Order, Dkt. No. 66, at 13.
20          Plaintiffs did not pay, and they still have not paid.
21          On November 16, four days before the payment deadline, MLBPA’s counsel reached out to
22   Plaintiffs’ counsel Lance Reich to provide wiring instructions in an attempt to facilitate the
23   upcoming payment, and renewed that offer two days later. Rubin Decl. ¶ 5–6. When counsel spoke
24   on November 18, Mr. Reich said nothing about Plaintiffs not paying, although he stated his
25   understanding that Nix intended to appeal the sanctions order and that a different attorney would
26   represent Nix on that appeal. Id. Counsel for MLBPA reminded Mr. Reich of the upcoming
27   payment deadline, that there had been no substitution of counsel or court-approved withdrawal of
28   counsel, and warned that MLBPA and the MLB Defendants would seek an order of contempt if the

                                                      5
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 7 of 14


 1   sanctions were not timely paid. Id. at 7.
 2        Two days later, several hours before the expiration of the deadline for payment, Mr. Reich
 3   filed a Notice of Appeal on behalf of Plaintiffs. No request for a stay or supersedeas bond was
 4   filed or submitted. Id. at ¶ 8. Shortly thereafter, MLBPA’s counsel telephoned Mr. Reich to ask
 5   again whether plaintiffs would be paying the sanctions award by the 5:00 p.m. deadline. Mr. Reich
 6   stated that he did not know what his clients’ intentions were, and he agreed to convey to Plaintiffs
 7   that if they failed to pay by 5:00 p.m. and did not obtain a stay or post a bond, Defendants would
 8   seek to hold them in contempt of the Court’s order. Id. at ¶ 9.
 9        Although Mr. Reich subsequently provided to the MLB Defendants the name and contact
10   information for Nix’s purported new appellate attorney, that attorney subsequently denied that he
11   had been retained. The Ninth Circuit filings were signed by Mr. Reich as Plaintiffs’ counsel. Id.
12   at ¶¶ 10 and 14. Mr. Reich filed motions to withdraw as Plaintiffs’ counsel from the Ninth Circuit
13   and this Court on December 2 and December 3, 2020, respectively. Dkt. No. 69. The Ninth Circuit
14   granted Mr. Reich leave to withdraw on December 4, 2020, but informed Plaintiffs that their
15   appeal would be dismissed if replacement counsel for DNA Sports Performance Lab, Inc. were
16   not substituted in within 30 days. Order Granting Lance D. Reich’s Motion to Withdraw at 1,
17   DNA Sports Performance Lab, Inc. v. Major League Baseball, No. 20-17283 (9th Cir. Dec. 4,
18   2020).
19        On Monday, November 23, 2020, three days after the court-ordered deadline had passed
20   without any payment by Plaintiffs, MLBPA’s attorney again spoke by telephone to Plaintiffs’
21   counsel Lance Reich. Mr. Reich confirmed he was still counsel of record and confirmed that
22   Plaintiffs had not sought a stay of the sanctions award or posted a supersedeas bond. Mr. Reich
23   also stated for the first time that the reason Plaintiffs had not paid the sanctions amount was
24   because they claimed they could not afford to pay. Rubin Decl. ¶ 17. However, he acknowledged
25   that Plaintiffs had paid the Ninth Circuit’s filing fee of $505 in full and had not sought leave to
26   proceed in forma pauperis pursuant to Fed. R. App. P. 24(a). Id. at ¶ 18.
27        MLBPA informed Mr. Reich on November 23, 2020 that Defendants would be filing a
28   motion to hold Plaintiffs in civil contempt. Rubin Decl. ¶ 18. The MLB Defendants informed Mr.

                                                      6
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 8 of 14


 1   Reich, by letter dated November 25, 2020, that they would be joining in this motion to hold
 2   Plaintiffs in civil contempt. Ng Decl. Ex. B.
 3         Plaintiffs have not paid the sanctions imposed upon them, in whole or in part. As the Court
 4   may recall from prior briefing, this is not the first time Nix has simply ignored a sanctions award
 5   imposed against him and his company. On December 3, 2019, a New York State trial court
 6   imposed sanctions of $40,554.93, against Nix, DNA Sports Performance Lab, Inc., and their
 7   attorney Michael P. Hilferty, jointly and severally, in favor of the MLB Defendants. See Order,
 8   Nix, et al. v. Major League Baseball, et al., Case No. 159953/2016 (BJ) (N.Y. Sup. Ct. N.Y. Cnty.
 9   Dec. 3, 2019). The Court found their “frivolous” conduct was “undertaken: (1) [completely]
10   without merit in law; (2) primarily to delay or prolong the resolution of the litigation, or to harass
11   or maliciously injure another; or (3) to assert material factual statements that are false.” Nix, et al.
12   v. Major League Baseball, et al., Case No. 159953/2016 (BJ), 2018 WL 6838756 at *3 (NY Sup.
13   Ct. Dec. 31, 2018). Plaintiffs have yet to pay that amount either.
14           For the reasons set forth below, an award of civil contempt is essential to ensure
15   compliance with the lawfully issued orders of this Court.
16                                                 Argument
17           I.      Plaintiffs’ Filing of a Notice of Appeal Does Not Excuse Their Willful Non-
                     Compliance with the Sanctions Order
18
             Plaintiffs’ and their attorneys’ blatant violation of the Court’s Sanctions Order and their
19
     frivolous notice of appeal, see Rubin Decl. Ex. C (Ninth Circuit Mediation Questionnaire),
20
     demonstrate outright disdain for the authority of this Court and a callous disregard of their
21
     obligation as litigants and advocates to comply with lawfully issued court orders. Plaintiffs have
22
     done nothing to seek relief from the Court’s sanctions order. They did not seek a stay, did not post
23
     a bond, and did not plead “poverty” until three days after they had willfully violated the Court’s
24
     order, in response to a telephone inquiry from MLBPA’s attorney.
25
             Plaintiffs are well aware – because since November 18 they have been repeatedly informed
26
     – that a notice of appeal does not stay or otherwise excuse compliance with an order of sanctions.
27
     It is well settled that “[a]bsent a stay, all orders and judgments of courts must be complied with
28

                                                        7
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                      CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 9 of 14


 1   promptly.” Donovan v. Mazzola, 716 F.2d 1226, 1240 (9th Cir. 1983) (internal quotation marks
 2   and citation omitted). Consequently, this Court unquestionably retains jurisdiction to enforce its
 3   Sanctions Order, including through contempt. See, e.g., In re GGW Brands, LLC, Case No. 2:13-
 4   AP-01552-SK, 2013 WL 6908889, at *14 (Bankr. C.D. Cal. Nov. 15, 2013) (“The law is clear,
 5   unless Argyle/Path Media obtained a stay pending appeal, the Court has jurisdiction to grant the
 6   relief requested in the 7070 Motion.”) (collecting cases); Wright & Miller, 16A Fed. Prac. & Proc.
 7   Juris. § 3954 (5th ed.) (“The taking of an appeal does not by itself suspend the operation or
 8   execution of a district-court judgment or order during the pendency of the appeal.”).
 9          The Ninth Circuit requires a party requesting stay of a money judgment pending appeal to
10   post a supersedeas bond or some form of substitute security “unless the equities require
11   deviation.” Abbas v. Vertical Entm’t, LLC, et al., No. 2:18-CV-7399 (CBM), 2020 WL 2124037,
12   at *2 (C.D. Cal. Feb. 27, 2020) (denying without prejudice motion for stay of sanctions pursuant
13   to Rule 11 where plaintiff had not posted bond or other security); see also Stargaze Mgmt., LLC
14   v. George Smith Partners, Inc., No. CV-15-02755-R (MLR), 2015 WL 12656917, at *1 (C.D.
15   Cal. Nov. 6, 2015) (denying motion to stay sanctions order pending appeal where party requesting
16   stay offered no bond or other financial assurances for eventual payment). Plaintiffs have not
17   posted a bond. Instead, they decided to simply ignore the Court’s order as if it did not exist. That
18   contemptuous conduct strikes at the heart of our entire system of justice, because it treats judicial
19   orders as mere suggestions that litigants can blithely ignore without penalty or recourse.
20          II.     Plaintiffs Must Be Held in Contempt of Court for Failing to Comply with
                    this Court’s Order
21
            This Court has the inherent and statutory authority to enforce compliance with its orders,
22
     including orders issued pursuant to Rule 11 and its inherent authority to sanction bad faith
23
     conduct. Int’l Union, UMWA v. Bagwell, 512 U.S. 821, 831 (1994); 18 U.S.C. § 401. To establish
24
     civil contempt, the movant need only show, by clear and convincing evidence, that a court order
25
     was in effect, that the order required specified conduct by the respondent; and that the respondent
26
     failed to comply with the court’s order. F.T.C. v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir.
27
     1999); see Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1417 (9th Cir. 1990) (affirming lower
28

                                                      8
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 10 of 14


 1   court’s finding of contempt for counsel’s failure to obey orders to pay Rule 11 sanctions). The
 2   respondent’s disobedience “need not be willful,” although here it plainly is. See In re Crystal
 3   Palace Gambling Hall, Inc., 817 F.2d 1361, 1365 (9th Cir. 1987). Any inquiry into why a party
 4   disobeyed a court order is irrelevant to the civil contempt analysis. Id. (“If a person disobeys a
 5   specific and definite court order, he may properly be adjudged in contempt. . . . It does not matter
 6   what the intent of the [party] was when [it] disobeyed the court’s order.” (citations omitted)).
 7           Plaintiffs are clearly in violation of the Court’s Sanctions Order. The Sanctions Order was
 8   unambiguous. It required Plaintiffs to pay specific sums to specific Defendants by a specific time
 9   and date. Plaintiffs did not pay. Nor did they make any effort to pay, in whole or in part, or timely
10   seek any judicial relief from their obligation to pay. That is all Defendants need to show to be
11   entitled to an order of civil contempt.
12           Nix’s conduct in this matter is particularly egregious given the many opportunities he was
13   given to avoid sanctions. See Sanctions Order, Dkt. No. 66, supra at 8. While Rule 11 and the
14   Court’s inherent authority to sanction bad faith conduct are designed in large part to deter a party’s
15   or party attorney’s wrongful conduct, that deterrence can only occur if the Court is authorized to
16   sanction proscribed conduct and to enforce a sanctions order through civil (or in an appropriate
17   case, criminal) contempt if, as here, it is wantonly disobeyed.
18           Plaintiffs have only themselves to blame for the fact and amount of sanctions. They could
19   have avoided all sanctions by withdrawing their baseless claims against the MLB Defendants and
20   MLBPA during the Rule 11 21-day safe harbor period. They could have reduced the amount of
21   potential sanctions by not running up the costs of litigation through frivolous filings and untoward
22   delays. And they could have avoided the current motion, which has required Defendants to devote
23   even more attorney time and expense to this meritless litigation, by paying the court-ordered
24   amount by the court-ordered deadline.
25           Plaintiffs chose instead to pursue their ongoing “vendetta” and campaign of harassment
26   against the league and the union. At some point, though, that choice must incur a corresponding
27   cost.
28

                                                       9
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 11 of 14


 1          Plaintiffs now plead poverty. But they did not pay any of the ordered amount, never asked
 2   to pay over time, and never gave any indication to this Court in any of their prior briefing or oral
 3   arguments that they would not “afford” the requested sanctions amount. Nor did they seek in
 4   forma pauperis status from the Ninth Circuit with respect to their current appeal – which will
 5   likely trigger a further award of sanctions, this time from the Ninth Circuit.
 6          If Plaintiffs had a valid basis for opposing sanctions in a particular amount because of their
 7   financial condition, they had ample opportunity to inform the Court before sanctions were
 8   imposed – or at the very latest, before expiration of the payment deadline. See, e.g., Hall v. Contra
 9   Costa Cty., 50 F.3d 14 (9th Cir. 1995) (rejecting “naked declaration of poverty” and deeming
10   argument regarding inability to pay sanctions as frivolous, where it was not timely raised before
11   sanctions were imposed); see also Arabian Gas & Oil Dev. Co. v. Wisdom Marines Lines, S.A.,
12   No. 16-CV-03801-DMR, 2017 WL 4390184, at *5 (N.D. Cal. Oct. 3, 2017) (court was “highly
13   skeptical” of a party’s inability to pay defense raised for the first time in the face of coercive
14   sanctions).
15          Plaintiffs should be held in contempt for their failure to take any action, much less “all
16   reasonable steps” to ensure their compliance with this Court’s order. In re Crystal Palace, 817
17   F.2d at 1365.
18          III.     Defendants Are Entitled to Additional Sanctions and Their Reasonable
                     Expenses Incurred in Bringing This Motion, Including Attorney’s Fees.
19
            With no legal justification for their failure to pay the sanctions amounts by the deadline,
20
     Plaintiffs are and continue to be in violation of the Court’s Sanctions Order. See In re
21
     Establishment Inspection, 881 F.2d 722, 726 (9th Cir. 1989) (“[A]n order issued by a court . . .
22
     must be obeyed by the parties until it is reversed by orderly and proper proceedings”) (internal
23
     quotation marks and citation omitted)); No. 8 Mine, LLC v. Eljen Grp., LLC, No. 3:18-CV-00104-
24
     WGC, 2020 WL 2281515, at *9 (D. Nev. May 7, 2020) (finding additional sanctions justified
25
     where party demonstrated “flagrant disregard of their obligations not only to the court, but to the
26
     other parties to this case”). The appropriate remedy is an order of civil contempt, requiring
27
     Plaintiffs to pay civil penalties of $500 per day for each day after the Court’s contempt order that
28

                                                      10
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
       Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 12 of 14


 1   Plaintiffs remain in non-compliance, plus an additional amount equal to Defendants’ reasonable
 2   attorney’s fees and costs incurred in bringing this motion.
 3           Although Plaintiffs claim to have no money, they paid to file their appeal with the Ninth
 4   Circuit, they apparently are in the process of retaining new counsel for that appeal, and they
 5   continue to pursue other frivolous actions against the MLB Defendants in other jurisdictions, see
 6   DNA Sports Performance Lab, Inc., et al v. Major League Baseball, et al, Case No. 2019-002611-
 7   CA-01 (Fla. 11th. Cir. Ct. 2019), without providing any explanation for how they are funding that
 8   other litigation. See U.S. Philips Corp. v. KXD Tech., Inc., No. 2:05-CV-08953-ER-PLAx, 2007
 9   WL 4984153, at *3 (C.D. Cal. July 27, 2007) (evidence of a party’s misconduct elsewhere,
10   including its ongoing failure to pay sanctions imposed by another jurisdiction, “has helped the
11   Court to exercise its discretion to impose [a] sanction”).
12           “Civil contempt sanctions . . . are employed for two purposes: to coerce the defendant into
13   compliance with the court’s order, and to compensate the complainant for losses sustained.”
14   Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992) (citing United States v.
15   United Mine Workers of Am., 330 U.S. 258, 303-04 (1947)); see also Wells Fargo Bank NA v.
16   Wyo Tech Inv. Grp. LLC, No. CV-17-04140 (DWL), 2019 WL 3578665, at *2 (D. Ariz. Aug. 6,
17   2019) (noting that daily fines are also occasionally imposed as a compensatory tool in civil
18   contempt proceedings). Both purposes would be furthered by the requested contempt order here,
19   and $500 per day for each day Defendants’ contemptuous behavior continues is reasonable and
20   appropriate penalty. See, e.g., United States v. Ayres, 166 F.3d 991, 995 (9th Cir. 1999) (“One of
21   the paradigmatic civil contempt sanctions is a per diem fine imposed for each day a contemnor
22   fails to comply with an affirmative court order” (internal quotation marks and citation omitted)
23   (noting district court’s assessment of $500 for each day of non-compliance)). “A daily fine of
24   $500.00 is well within the range of coercive per diem fines issued by courts in this district for
25   civil contempt.” Arabian Gas & Oil Dev. Co. v. Wisdom Marines Lines, S.A., 2017 WL 4390184,
26   at *7 (listing cases).
27           Plaintiffs should also be required to pay the MLB Defendants and MLBPA for those
28   parties’ reasonable attorney’s fees and costs incurred in bringing this motion. See Bademyan v.

                                                     11
       MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
      Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 13 of 14


 1   Receivable Mgmt. Servs. Corp., No. Cv 0800519 (MMM), 2009 WL 605789, at *4 (C.D. Cal.
 2   Mar. 9, 2009) (“‘courts in civil contempt proceedings must award attorney’s fees when such fees
 3   have actually been incurred by the prevailing party and are otherwise allowable’”) (quoting
 4   Donovan v. Burlington Northern, Inc., 781 F.2d 680, 682 (9th Cir. 1986)); Perry v. O’Donnell,
 5   759 F.2d 702, 705 (9th Cir. 1985) (affirming award of attorney’s fees in civil contempt
 6   proceedings and noting that “[a]ttorneys’ fees frequently must be expended to bring a violation
 7   of an order to the court’s attention”); Craters & Freighters v. Daisychain Enterprises, No. C 09–
 8   04531 (CW), 2014 WL 2153924, at *2 (N.D. Cal. May 22, 2014) (ordering party to pay attorney’s
 9   fees and costs expended in bringing motions for order to show cause for contempt); ViaView, Inc.
10   v. Chanson, No. 2:12-CV-01657, 2013 WL 1405353, at *2 (D. Nev. Apr. 4, 2013) (noting the
11   court’s award of reasonable costs and attorney’s fees incurred in preparing motion for order to
12   show cause).
13          Defendants request their attorney’s fees and costs incurred in bringing this motion, which
14   to date total $22,634.70 for the MLB Defendants and $13,520 for MLBPA. See Ng Decl. Ex. C,
15   Rubin Decl. at ¶ 22.
16                                              Conclusion
17          For the foregoing reasons, Defendants respectfully request that this Court issue an Order
18   to Show Cause why Plaintiffs should not be held in contempt of Court for failing to comply with
19   this Court’s October 27, 2020 Order, and ordering Plaintiffs to pay to the Court additional
20   sanctions of $500 per day for each day following entry of a contempt order that Plaintiffs fail to
21   pay the sanctions award in full, and also to award Defendants their reasonable expenses, including
22   attorney’s fees, incurred in bringing this motion.
23

24

25

26

27

28

                                                     12
      MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                                     CASE NO. 3-20-CV-00546-WHA
      Case 3:20-cv-00546-WHA Document 70 Filed 12/07/20 Page 14 of 14


 1

 2   DATED: December 7, 2020
                                         KOBRE & KIM
 3

 4
                                         By: /s/ Michael Ng
 5                                           Michael Ng (State Bar No. 237915)
                                             Michael.Ng@kobrekim.com
 6                                           150 California Street, 19th Floor
                                             San Francisco, California 94111
 7                                           Telephone: 415-582-4800
                                             Facsimile: 415-582-4811
 8
                                                Adriana Riviere-Badell
 9                                              (appearance pro hac vice)
                                                Adriana.Riviere-Badell@kobrekim.com
10                                              201 South Biscayne Boulevard, Suite 1900
                                                Miami, Florida 33131
11                                              Telephone: 305-967-6100
                                                Facsimile: 305-967-6120
12
                                                Attorneys for Defendants Major League
13                                              Baseball; Major League Baseball
                                                Enterprises; and MLB Advanced Media, L.P.
14

15                                       ALTSHULER BERZON LLP
16
                                         By: /s/ Michael Rubin
17                                           Michael Rubin (SBN 80618)
                                             mrubin@altshulerberzon.com
18                                           Hunter B. Thomson (SBN 330533)
                                             hthomson@altshulerberzon.com
19                                           177 Post Street, Suite 300
                                             San Francisco, CA 94108
20                                           Telephone: (415) 421-7151
                                             Facsimile: (415) 362-8064
21
                                                Jeffrey D. Perconte (pro hac vice to be filed)
22                                              Major League Baseball Players Association
                                                jperconte@mlbpa.org
23                                              12 East 49th Street
                                                New York, NY 10017
24                                              Telephone: (212) 584-6516
                                                Facsimile: (212) 584-6616
25
                                                Attorneys for Defendant
26                                              Major League Baseball Players Association
27

28

                                           13
      MOTION FOR ORDER TO SHOW CAUSE WHY PLAINTIFFS SHOULD NOT BE HELD IN CONTEMPT
                               CASE NO. 3-20-CV-00546-WHA
